10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Elliot Gale (State Bar No. 263326)
egale@gajplaw.com

Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, California 95747
Telephone: 916-290-7778

Facsimile: 916-721-2767

Attorneys for Plaintiff
Antonio Conde

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION

ANTONIO CONDE, Case No.: 2:18-cv-02591-JAM-CKD

Plaintiff,
[PROPOSED] ORDER
vs.

CASHCALL, INC., et. al.
Defendants.

 

 

[PROPOSED] ORDER
Pursuant to the stipulation of the Parties, CashCall, Inc. is dismissed with prejudice and

each party shall bear its own attorneys’ fees and costs.

IT IS SO ORDERED.

 

DATED: ; A O/ Ue

on. JOHN A. MENDEZ i
UNITED STATE$ DISTRICT JUDGE

l

 

[PROPOSED] ORDER

 
